   Case 1:19-cr-02046-SAB          ECF No. 57        filed 01/25/21       PageID.124 Page 1 of 2


PS 42                                                                                                  FILED IN THE
                                                                                                   U.S. DISTRICT COURT
(Rev 07/93)                                                                                  EASTERN DISTRICT OF WASHINGTON



                                 United States District Court                                 Jan 25, 2021
                                                                                                    SEAN F. MCAVOY, CLERK
                                  Eastern District of Washington

 United States of America                        )
                                                 )
               vs                                )
                                                 )
 Catalina Orozco-Alvarez                         )                    Case No. 1:19-cr-02046-SAB-1


                    CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Catalina Orozco-Alvarez , have discussed with Linda Leavitt, United States Probation Officer and
my attorney, Rick Hernandez, modification of my release as follows:

Removal of the following special conditions:

Special Condition #8: Defendant shall participate in a program of GPS location monitoring.
Defendant shall wear at all times, a GPS device under the supervision of United States
Probation/Pretrial Services Office. In the event Defendant does not respond to GPS monitoring or
cannot be found, the United States Probation/Pretrial Services Office shall notify the United States
Marshals’ Service, who shall immediately find, arrest, and detain Defendant. Defendant shall pay
all or part of the cost of the program based upon ability to pay as determined by the United States
Probation/Pretrial Services Office.

Special Condition #10: Defendant shall be restricted at all times, to Defendant’s residence except
for: attorney visits; court appearances; case-related matters; court-ordered obligations; or other
activities as pre-approved by the United States Probation/Pretrial Services Office or Defendant’s
supervising officer, including but not limited to employment, religious services, and medical
necessities.

The Assistant United States Attorney Michael Murphy was contacted on January 20, 2020; he does
not object to the modification request.

I consent to this modification of my rrelease conditions
                                          ase con
                                               onditi
                                               on
                                                n tiion   and
                                                      o s an  agree
                                                                 ee ttoo abide
                                                           nd agre        biidee by
                                                                         abi     by this modification.
                                                                                         m
                                     
                                                                                         

 Signature of Defendant               Date
                                      D              Pretrial Services/Probation
                                                              Servi
                                                                 viices/Probatioon Officer   Date

 Catalina Orozco-Alvarez                              Linda Leavitt
Case 1:19-cr-02046-SAB   ECF No. 57   filed 01/25/21   PageID.125 Page 2 of 2




                                                         1/25/2021
 X



                                          1/25/2021
